DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Status of Application, Amendments and/or Claims
	The after-final amendment of 09 June 2022 has been entered in full.  Claims 1, 7-9, and 26 are amended.  Claims 3-6, 11-25, 29, and 30 are cancelled.  
Claims 1, 2, 7-10, 26-28, and 31-36 are under consideration in the instant application.

Oath/Declaration
It is noted to Applicant that as stated in the Communication of 20 January 2022, a properly executed inventor’s oath or declaration has not been received for the inventors of the instant application.  Applicant must submit the inventor's oath or declaration no later than the expiration of the time period set forth in the “Notice of Allowability” to avoid abandonment (see 37 CFR 1.53(f)).   Applicant must file the oath or declaration in compliance with 37 CFR 1.63, or a substitute statement in compliance with 37 CFR 1.64, executed by or with respect to each actual inventor (see 37 CFR 1.53(f)).

Withdrawn Objections and/or Rejections
1.	The objection to claims 6-10 and 26 as set forth at page 4 of the previous Office Action of 06 June 2022 is withdrawn in view of the amended and cancelled claims (09 June 2022).
2.	The rejection of claims 1, 2, 27, 28, 33, 35, and 36 under 35 U.S.C. 103 as being unpatentable over Seng et al. (Blood Advances 4(7): 1325-1339, 2020) and Fu et al. (Nature Immunol 13(10): 972-980, 2012) as set forth at pages 5-6 of the previous Office Action of 06 June 2022 is withdrawn in view of the amended and cancelled claims (09 June 2022).  Specifically, the references do not teach introducing a nucleic acid construct comprising the first and second nucleic acid sequences into human T cells (see Seng et al., page 1331, column 1, 1st full paragraph).
3.	The rejection of claims 1, 2, 27, 28, 31, and 32 under 35 U.S.C. 103 as being unpatentable over Seng et al. (Blood Advances 4(7): 1325-1339, 2020) and Miyazaki et al. (Nature Immunol 15(8): 767-776, 2014) as set forth at pages 6-8 of the previous Office Action of 06 June 2022 is withdrawn in view of the amended and cancelled claims (09 June 2022).  Specifically, the references do not teach introducing a nucleic acid construct comprising the first and second nucleic acid sequences into human T cells (see Seng et al., page 1331, column 1, 1st full paragraph).
4.	The rejection of claims 1, 2, 27, 28, and 34 under 35 U.S.C. 103 as being unpatentable over Seng et al. (Blood Advances 4(7): 1325-1339, 2020), Sundred et al. (J Immunol 171: 3542-3549, 2003), and Wohlfert et al. (J Clin Invest 121(11): 4503-4515, 2011) as set forth at pages 8-10 of the previous Office Action of 06 June 2022 is withdrawn in view of the amended and cancelled claims (09 June 2022). Specifically, the references do not teach introducing a nucleic acid construct comprising the first and second nucleic acid sequences into human T cells (see Seng et al., page 1331, column 1, 1st full paragraph).


Conclusion
Claims 1, 2, 7-10, 26-28, and 31-36 are allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIDGET E BUNNER whose telephone number is (571)272-0881. The examiner can normally be reached Monday-Friday 9:00 am-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on (571) 272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





BEB
Art Unit 1647
21 June 2022

/BRIDGET E BUNNER/Primary Examiner, Art Unit 1647